REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments have overcome the claims rejections of the office action mailed 02/05/21. Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 6-15, 19-21, 26-34 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggest a method for treatment of atherosclerosis and/or myocardial infarction in a subject that has suffered a myocardial infarction, the method comprising administering to a subject in need thereof that has suffered a myocardial infarction an effective amount of at least one E-selectin inhibitor, wherein the at least one E-selectin inhibitor is chosen from a glycomimetic compound (l) of given formula or structure, prodrugs thereof, and pharmaceutically acceptable salts of any of the foregoing. 
For example, the closest prior art (Magnani et al.; WO 2013/096926 A1) do not disclose or suggest the claimed methods of treating atherosclerosis, myocardial infarction, or an acute inflammatory event with the glycomimetic compound (l) of given formula or structure, let alone treating the said diseases or conditions in the specific patient population who have already suffered from a myocardial infarction. In fact, the prior art discloses or suggests that the patient population treated by applicant is difficult or hard-to-treat to treat by using or administering compounds known to treat said diseases or conditions.  
For example, the prior art (Brieger et al.; id., ¶ [013].) It is the present application that first discloses these therapeutic effects. Specifically, Applicant surprisingly discovered that E-selectin inhibition using, for example, Glycomimetic Compound (1) reduced splenic HSC and progenitor numbers, Ml-induced myelopoiesis, and inflammation in atherosclerotic plaques in apolipoprotein E-deficient mice with induced atherosclerosis and/or myocardial infarction. (See id. at pp. 21-25.). 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623